DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Amendment
Support for the amendments to claims 1-4 and newly added claim 17 can be found in pages 8, 13, and 16 of Applicant’s filed specification.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 06/17/2022, with respect to the objection to the claims have been fully considered. The objections to the claims have been withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to claims 1-10 and 15 have been considered but are moot due to the amendment to the claims.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 is missing a “wherein” and is grammatically incorrect. The Examiner suggests amending claim language to something such as “wherein the first material and the third material are doped or are SrTiO3 in which La is doped”. This suggested language is how the Examiner is interpreting the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (Development of High Power Density Metal-Supported Solid Oxide Fuel Cells) as evidenced by AMETEK (434L Powder Stainless Steel Technical Data Sheet).
Regarding claim 1, Tucker discloses a fuel cell (green cells) comprising: a solid oxide electrolyte layer having oxygen ion conductivity (YSZ electrolyte); a first electrode layer that is provided on a first face of the solid oxide electrolyte layer (cathode including YSZ electrode backbone and stainless steel layers); and a second electrode layer that is provided on a second face of the solid oxide electrolyte layer (anode including YSZ electrode backbone and stainless steel layers), wherein the first electrode layer has a first material which has electron conductivity (stainless steel layer) and a second material which has oxygen ion conductivity (YSZ layer) and is different from the first material, wherein the first material is Ni, or an alloy including one or more of C, Si, Y, Ce, Cr, Fe, Ti, Cu, Mn, La, W, Ni or Zr, and 10 wt% to 95 wt% of Cr and 30 wt% or less of another element, or LaCrO3 in which Sr is doped, or SrTiO3 in which La is doped (Tucker discloses the stainless steel to be 434L alloy stainless steel from AMTEK. As evidenced by AMETEK 434L stainless steel powder includes Iron, 16-18% Chromium, and 0.75-1.25% Molybdenum), and the second electrode layer has a third material which has electron conductivity (stainless steel layer) and a fourth material which has oxygen ion conductivity (YSZ layer) and is different from the third material, wherein the first material and the third material have an identical composition, and the second material and the fourth material have an identical composition (see Fig. 1(a) and 1(b), Pages 2175-2176 Results and Discussion: Cell structure, 2180 Experimental Section).

Regarding claim 3, Tucker discloses the first material and the third material are a metal (stainless steel).

Regarding claim 17, Tucker discloses wherein each of the first electrode layer and the second electrode layer is a sintered layer (cells including layers are sintered at 1350 °C, Page 2181, 2176).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (Development of High Power Density Metal-Supported Solid Oxide Fuel Cells) as applied to claim 1, further in view of Hiwatashi (US 20060199058 A1).
Regarding claim 2, Tucker discloses the fuel cell is sintered (Page 2181). However, Tucker does not disclose wherein the second material and the fourth material are scandia yttria stabilized zirconium oxide.
In a similar field of endeavor, Hiwatashi teaches an electrolyte can be made of a scandia yttria stabilized zirconium oxide (ScYSZ) material and that a ScYSZ material has excellent sintering properties (P46).
While Hiwatashi does not teach electrodes utilizing ScYSZ, Tucker discloses a method of making a fuel cell includes a sintering step (Page 2181), therefore, it would had been obvious to one of ordinary skill in the art to substitute the second material and the fourth material of YSZ to be scandia yttria stabilized zirconium oxide with the expectation it would improve the sintering of the first electrode layer and the second electrode layer because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
Further, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (Development of High Power Density Metal-Supported Solid Oxide Fuel Cells) as applied to claim 1,  in view of Fones et al (Final Analysis: Effects of Platinum Group Metals Doping on Stainless Steels).
Regarding claim 4, Tucker does not disclose the first and third material are doped or SrTiO3 in which La is doped. 
In a similar field of endeavor, Fones teaches that stainless steel can be doped by platinum group metals in order to increase the corrosion resistance of the steel (Page 56-57, Conclusion). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Fones within the fuel cell of Tucker and provided the first and third materials (stainless steel) to be doped with platinum group metals, given that Fones teaches this can increase the corrosion resistance of stainless steel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (Development of High Power Density Metal-Supported Solid Oxide Fuel Cells) as applied to claim 1, further in view of Badding et al (US 20010044043 A1).
Regarding claim 5, Tucker does not disclose wherein the first electrode layer and the second electrode layer have a thickness of 50 µm or less.
In a similar field of endeavor, Badding teaches wherein electrodes less than around 20 microns in thickness are preferred for minimizing material usage and enhancing flexibility and thermal shock resistance (P36). Badding teaches an electrode thickness which lies within the claimed range of 50 µm or less, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the teaching of Badding within the fuel cell of Tucker and provided wherein the first electrode layer and the second electrode layer have a thickness within the claimed range, given that Badding teaches electrodes less than around 20 microns in thickness are preferred for minimizing material usage and enhancing flexibility and thermal shock resistance.

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (Development of High Power Density Metal-Supported Solid Oxide Fuel Cells) as applied to claim 1, further in view of Warrier et al (US 20040200187 A1).
Regarding claims 6 and 10, Tucker does not disclose the fuel cell further comprising: a first metal porous layer that is provided on a face of the first electrode layer which is opposite to the solid oxide electrolyte layer, a second metal porous layer that is provided on a face of the second electrode layer which is opposite to the solid oxide electrolyte layer, or a fuel cell stack including a plurality of the fuel cells that are stacked through a separator of a metal.
In similar field of endeavor, Warrier discloses a fuel cell stack (solid oxide fuel cell stack assembly in Fig. 1) comprising a plurality of fuel cells (12 in Fig. 1) that are stacked through a separator of a metal (separator plate 24 in Fig. 1, “The interconnect of the present invention advantageously allows for the use of higher thermal expansion oxidation resistant metals or alloys for the separator plate” [0017], [0034], [0038]-[0040]). Warrier discloses the fuel cells comprising a solid oxide electrolyte layer (electrolyte 16 in Fig. 1); a first electrode layer (cathode layer 18 in Fig. 1) that is provided on a first face of the solid oxide electrolyte layer; and a second electrode layer (anode layer 20 in Fig. 1) that is provided on a second face of the solid oxide electrolyte layer ([0039]). 
Warrier further discloses a first metal porous layer (cathode-side interconnect 30 in Fig. 1) that is provided on a face of the first electrode layer which is opposite to the solid oxide electrolyte layer; and a second metal porous layer (anode-side interconnect 32 in Fig. 1) that is provided on a face of the second electrode layer which is opposite to the solid oxide electrolyte layer (the interconnects consists of wire weaves and the woven wire structure is porous [0040]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Warrier and provided the fuel cell of Tucker a first metal porous layer that is provided on a face of the first electrode layer which is opposite to the solid oxide electrolyte layer, a second metal porous layer that is provided on a face of the second electrode layer which is opposite to the solid oxide electrolyte layer, and provide the fuel cell to be duplicated into a plurality of fuel cells in a fuel cell stack that are stacked through a separator of metal given that Warrier teaches a fuel cell is able to be utilized in a stack that includes a metal separator, a first metal porous layer, and a second metal porous layer. 

Regarding claim 7, modified Tucker meets the limitations of claim 6 as set forth above. Warrier further discloses wherein the first metal porous layer and the second metal porous layer have a structure including a metal porous part and a gas passage (see annotated Warrier Fig. 2 below).

    PNG
    media_image1.png
    535
    688
    media_image1.png
    Greyscale

Annotated Warrier Fig. 2

Regarding claim 9, modified Tucker meets the limitations of claim 6 as set forth above. Warrier further discloses the first metal porous layer and the second metal porous layer define a superstructure wherein peaks (38, 42 in Fig. 2) of the layers define a superstructure amplitude of between 0.1 mm and 50 mm (100 µm to 50,000 µm, superstructure amplitude being drawn to the thickness of the layer, [0061]). Warrier’s range of 100 µm to 50,000 µm overlaps the claimed range of 50 µm to 150 µm, and it would be obvious for one of ordinary skill in the art to select a thickness of the first metal porous layer and the second metal porous layer within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (Development of High Power Density Metal-Supported Solid Oxide Fuel Cells) in view of Warrier et al (US 20040200187 A1) as applied to claim 7, and further in view of Miyamoto et al (US 20190044159 A1).
Regarding claim 8, modified Tucker does not meet the limitation wherein a porosity of the metal porous part is 30 % or more and 70 % or less.
In a similar field of endeavor, Miyamoto teaches an analogous porous metal body having a three-dimensional mesh-like structure skeleton and containing a metal suitable to be used as a gas diffusion layer ([0019], [0103]). Miyamoto teaches the porosity of the porous metal body is preferably 51% or more and 90% or less ([0111]). Miyamoto teaches when the porosity is 51% or more, the use of the porous metal body as a gas diffusion layer in fuel cells can reduce the gas pressure drop ([0111]). Miyamoto teaches when the porosity is 90% or less, the use of the porous metal body as a gas diffusion layer in fuel cells can increase the gas diffusibility ([0111]).
While Miyamoto does not explicitly teach the claimed range of a porosity of a porous metal body is 30 % or more and 70 % or less, the claimed range overlaps the range taught by Miyamoto, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Miyamoto within the fuel cell of modified Tucker and provided the metal porous part of the first metal porous layer and the second metal porous layer to have a porosity within the claimed range with the expectation a reduction in pressure drop and an increase in the gas diffusibility would occur.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (Development of High Power Density Metal-Supported Solid Oxide Fuel Cells) as applied to claim 1, in view of Paz et al (US 20050053819 A1).
Regarding claim 15, Tucker does not disclose wherein the first material and the third material are LaCrO3 in which Sr is doped.
In a similar field of endeavor, Paz teaches an anode for an SOFC can be comprised of stabilized YSZ impregnated with an electronically conductive material (P46). Paz teaches the anode can be porous YSZ and                         
                            
                                
                                    L
                                    a
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.3
                                
                            
                            
                                
                                    C
                                    r
                                    O
                                
                                
                                    3
                                    -
                                    δ
                                
                            
                        
                     (P46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected for the second electrode layer of Tucker a porous YSZ impregnated with                         
                            
                                
                                    L
                                    a
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.3
                                
                            
                            
                                
                                    C
                                    r
                                    O
                                
                                
                                    3
                                    -
                                    δ
                                
                            
                        
                     that is set atop the stainless steel backbone, such that the second electrode layer of Tucker would include a material which has electron conductivity (                        
                            
                                
                                    L
                                    a
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.3
                                
                            
                            
                                
                                    C
                                    r
                                    O
                                
                                
                                    3
                                    -
                                    δ
                                
                            
                        
                    ) and a which has oxygen ion conductivity (porous YSZ), given that Paz teaches it is a known composition for an anode electrode, because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
While modified Tucker does not teach the first electrode layer also includes LaCrO3 in which Sr is doped, Tucker discloses that a symmetric SOFC leads to a number of advantages such as doubling the life-span of the cell, reducing the strains induced during the fabrication of SOFC due to the mismatch of TECs between different cell components, and reducing fabrication costs (Page 1166, left column, top paragraph).  
Since Tucker teaches a number of benefits in using a symmetric SOFC, it would have been obvious to one of ordinary skill in the art to try selecting for the first electrode layer of Tucker a porous YSZ impregnated with                         
                            
                                
                                    L
                                    a
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.3
                                
                            
                            
                                
                                    C
                                    r
                                    O
                                
                                
                                    3
                                    -
                                    δ
                                
                            
                        
                     that is set atop the stainless steel backbone, such that the first electrode layer of Tucker would include a material which has electron conductivity (                        
                            
                                
                                    L
                                    a
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.3
                                
                            
                            
                                
                                    C
                                    r
                                    O
                                
                                
                                    3
                                    -
                                    δ
                                
                            
                        
                    ) and a which has oxygen ion conductivity (porous YSZ) because the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).”  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Isenberg et al (US 4598467 A)
Isenberg teaches an interconnect material must be electrically conductive in both an oxidant and fuel environment, and a preferred interconnection material can be lanthanum chromite doped with strontium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729